

	

		III

		109th CONGRESS

		1st Session

		S. RES. 332

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Mr. DeMint (for himself

			 and Mr. Graham) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Honoring the life of former Governor

		  Carroll A. Campbell, and expressing the deepest condolences of the Senate to

		  his family.

	

	

		Whereas the Senate has learned with sadness of the death

			 of Governor Carroll Campbell;

		Whereas Carroll Campbell dedicated a lifetime of service

			 to the State of South Carolina and the United States;

		Whereas Carroll Campbell served most honorably as the

			 Governor of South Carolina from 1987 to 1995;

		Whereas from 1979, and until he was elected Governor of

			 South Carolina, Carroll Campbell served with high moral character and integrity

			 in the United States House of Representatives;

		Whereas Carroll Campbell was the first Republican elected

			 to the House of Representatives for the 4th Congressional District since the

			 Reconstruction period;

		Whereas during his service as Governor, Carroll Campbell

			 provided extraordinary leadership and comfort to the citizens of South Carolina

			 throughout the devastating aftermath of Hurricane Hugo and the rebuilding of

			 the coast;

		Whereas Carroll Campbell improved the economy of South

			 Carolina and the livelihood of its citizens by attracting world class

			 businesses;

		Whereas Carroll Campbell worked diligently to restructure

			 the Government of South Carolina, making it more accessible and responsive to

			 its citizens;

		Whereas Carroll Campbell focused on improving the quality

			 of public education provided by the State of South Carolina to all of its

			 citizens;

		Whereas Carroll Campbell was as devoted to his principles

			 as he was to his loving family, which included his wife Iris, his sons Carroll

			 and Mike, and his grandchildren Blakeney Herlong Campbell,

			 Carroll Berrett Campbell, Michael Rhodes

			 Campbell, and Marie Riley Campbell; and

		Whereas Carroll Campbell was a visionary who worked to

			 improve the lives of all South Carolinians: Now, therefore, be it

		

	

		That the Senate—

			(1)extends its

			 prayers and deepest condolences to the entire Campbell family;

			(2)honors the life

			 of Carroll Campbell and expresses profound gratitude for his years of public

			 service; and

			(3)acknowledges with

			 appreciation the unfaltering commitment and loyalty of Carroll Campbell to his

			 family and the State of South Carolina.

			

